Exhibit 10.2

Restricted Stock Unit No.________

 

ATN INTERNATIONAL, INC.

 

Form of Restricted Stock Unit Award Grant Notice

Restricted Stock Unit Award Grant under the Company’s

ATN International, Inc. 2008 Equity Incentive Plan

 

 

 

 

 

1.

Name and Address of Participant:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Date of Grant of Restricted Stock Unit Award:

 

 

 

 

 

 

3.

Maximum Number of Shares underlying Restricted Stock Unit Award:

 

 

 

 

4.

Vesting of Award:  This Restricted Stock Unit Award shall vest as follows
provided the Participant is an Employee, director or Consultant of the Company
or of an Affiliate on the applicable vesting:

 

Vesting Date

Number of Restricted Stock Units

 

 

on  [DATE], as to

shares,

 

(representing 25% of the Shares)

 

 

on  [DATE], as to

additional shares,

 

(representing 25% of the Shares)

 

 

on  [DATE], as to

additional shares, and

 

(representing 25% of the Shares)

 

 

on  [DATE], as to

additional shares.

  

(representing 25% of the Shares)

 

The Company and the Participant acknowledge receipt of this Restricted Stock
Unit Award Grant Notice and agree to the terms of the Restricted Stock Unit
Agreement attached hereto and incorporated by reference herein, the Company’s
2008 Equity Incentive Plan and the terms of this Restricted Stock Unit Award as
set forth above.

 

ATN International, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

Participant

 

Date

 

 





--------------------------------------------------------------------------------

 

 

ATN INTERNATIONAL, INC.

 

FORM OF RESTRICTED STOCK UNIT AGREEMENT –

 

INCORPORATED TERMS AND CONDITIONS

 

AGREEMENT made as of the date of grant set forth in the Restricted Stock Unit
Award Grant Notice between ATN International, Inc. (the “Company”), a Delaware
corporation, and the individual whose name appears on the Restricted Stock Unit
Award Grant Notice (the “Participant”).

 

WHEREAS, the Company has adopted the ATN International, Inc. 2008 Equity
Incentive Plan (the “Plan”), to promote the interests of the Company by
providing an incentive for Employees, directors and Consultants of the Company
and its Affiliates;

 

WHEREAS, pursuant to the provisions of the Plan, the Company desires to grant to
the Participant restricted stock units (“RSUs”) related to the Company’s common
stock, $.01 par value per share (“Common Stock”), in accordance with the
provisions of the Plan, all on the terms and conditions hereinafter set forth;
and

 

WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the meanings ascribed to such terms in the
Plan.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.            Grant of Award.  The Company hereby grants to the Participant an
award for the number of RSUs set forth in the Restricted Stock Unit Award Grant
Notice (the “Award”). Each RSU represents a contingent entitlement of the
Participant to receive one share of Common Stock, on the terms and conditions
and subject to all the limitations set forth herein and in the Plan, which is
incorporated herein by reference.  The Participant acknowledges receipt of a
copy of the Plan.

 

2.            Vesting of Award. Subject to the terms and conditions set forth in
this Agreement and the Plan, the Award granted hereby shall vest as set forth in
the Restricted Stock Unit Award Grant Notice and is subject to the other terms
and conditions of this Agreement and the Plan.  On each vesting date set forth
in the Restricted Stock Unit Award Grant Notice, the Participant shall be
entitled to receive [such number of shares of Common Stock] [an amount of cash
equal to the fair market value of the number of shares of Common Stock]
equivalent to the number of RSUs as set forth in the Restricted Stock Unit Award
Grant Notice provided that the Participant is employed by [or providing service
to] the Company or an Affiliate on such vesting date.  Such shares of Common
Stock][cash] shall thereafter be delivered by the Company to the Participant
within five days of the applicable vesting date and in accordance with this
Agreement and the Plan.

 

3.            Prohibitions on Transfer and Sale.  This Award (including any
additional RSUs received by the Participant as a result of stock dividends,
stock splits or any other similar transaction affecting the Company's securities
without receipt of consideration) shall not be transferable by the Participant
otherwise than (i) by will or by the laws of descent and distribution, or (ii)
pursuant to a qualified domestic relations order as defined by the Internal
Revenue Code or Title I of the Employee Retirement Income Security Act or the
rules thereunder.  Except as provided in the previous sentence, the [shares of
Common Stock][cash] to be issued pursuant to this Agreement shall be issued,
during the Participant's lifetime, only to the Participant (or, in the event of
legal incapacity or incompetence, to the Participant's guardian or
representative). This Award shall not be assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.  Any attempted transfer, assignment,
pledge, hypothecation or other disposition of this Award or of any rights
granted hereunder contrary to the provisions of this Section 3, or the levy of
any attachment or similar process upon this Award shall be null and void.

 

4.            Adjustments.  The Plan contains provisions covering the treatment
of RSUs and shares of Common Stock in a number of contingencies such as stock
splits. Provisions in the Plan for adjustment with respect to this Award and the
related provisions with respect to successors to the business of the Company are
hereby made applicable hereunder and are incorporated herein by reference.

 

5.            Securities Law Compliance; Lock Up.  The Company shall also not be
obligated to issue or deliver any shares of Common Stock unless the Company is
satisfied that all requirements of law or any applicable stock exchange in
connection therewith (including without limitation the effective registration or
exemption of the

 





--------------------------------------------------------------------------------

 

 

issuance of such shares under the Securities Act of 1933, as amended, and
applicable state securities laws) have been or will be complied with, and the
Committee may impose any restrictions on your rights as it shall deem necessary
or advisable to comply with any such requirements; provided that the Company
will issue such shares on the earliest date at which it reasonably anticipates
that such issuance will not cause such violation.  You further agree hereby
that, as a condition to the issuance of shares of Common Stock covered by the
Shares, you will enter into and perform any underwriter’s lock-up agreement
requested by the Company from time to time in connection with public offerings
of the Company’s securities.

 

6.            Rights as a Stockholder.  The Participant shall have no right as a
stockholder, including voting and dividend rights, with respect to the RSUs
subject to this Agreement.

 

7.            Incorporation of the Plan.  The Participant specifically
understands and agrees that the RSUs and the shares of Common Stock to be issued
under the Plan will be issued to the Participant pursuant to the Plan, a copy of
which Plan the Participant acknowledges he or she has read and understands and
by which Plan he or she agrees to be bound.  The provisions of the Plan are
incorporated herein by reference.

 

8.            Tax Liability of the Participant and Payment of Taxes.  The
Participant acknowledges and agrees that any income or other taxes due from the
Participant with respect to this Award or the shares of Common Stock to be
issued pursuant to this Agreement or otherwise sold shall be the Participant’s
responsibility.  Without limiting the foregoing, the Participant agrees that if
under applicable law the Participant will owe taxes at each vesting date on the
portion of the Award then vested the Company shall be entitled to immediate
payment from the Participant of the amount of any tax or other amounts required
to be withheld by the Company by applicable law or regulation. Any taxes or
other amounts due shall be paid, at the option of the Committee as follows:

 

(a)          through reducing the [number of shares of Common Stock][amount of
cash] entitled to be issued to the Participant on the applicable vesting date in
an amount equal to the statutory minimum of the Participant’s total tax and
other withholding obligations due and payable by the Company.  Fractional shares
will not be retained to satisfy any portion of the Company’s withholding
obligation.  Accordingly, the Participant agrees that in the event that the
amount of withholding required would result in a fraction of a share being owed,
that amount will be satisfied by withholding the fractional amount from the
Participant’s paycheck; or

 

(b)          requiring the Participant to deposit with the Company an amount of
cash equal to the amount determined by the Company to be required to be withheld
with respect to the statutory minimum amount of the Participant’s total tax and
other withholding obligations due and payable by the Company or otherwise
withholding from the Participant’s paycheck an amount equal to such amounts due
and payable by the Company.

 

The Company shall not deliver any [shares of Common Stock][cash] to the
Participant until it is satisfied that all required withholdings have been made.

 

9.                Termination; Non-Competition and Non-Solicitation; Forfeiture.

 

(a)           Upon termination of employment with the Company and its Affiliates
for any reason (other than death, disability as defined by the Committee or upon
the occurrence of a change in control as defined by the Committee), any portion
of the RSUs that is unvested as of the termination date will be forfeited and
revert back to the Company.  Authorized leave of absence or absence on military
or government service shall not constitute termination of the Participant’s
employment for this purpose so long as either (a) such absence is for a period
of no more than 90 calendar days or (b) the Participant’s right to re-employment
after such absence is guaranteed either by statute or by contract.

 

(b)            While employed or providing service to the Company or its
Affiliates and for a period of one year after the termination or cessation of
such employment or service for any reason, the Participant will not, without the
Company’s prior written consent, directly or indirectly: (i) engage in any
business or enterprise (whether as owner, partner, officer, director, employee,
consultant, investor, lender or otherwise, except as the holder of not more than
1% of the outstanding stock of a publicly-held company) that is competitive with
the Company’s business, including but not limited to any business or enterprise
that develops, manufactures, markets, licenses, sells or provides any product or
service that competes with any product or service developed, manufactured,
marketed, licensed, sold or provided, or planned to be developed, manufactured,
marketed, licensed, sold or provided, by the Company while the Participant is
employed or providing service to the Company;  (ii) either alone or in
association with others, sell or attempt to sell to any person or entity that
was, or to whom the Company had made or received a proposal to become, a
customer or client of the Company at any time during the term of my employment
or service with the Company, any products or services that are competitive with
any products or services developed, manufactured, marketed, sold or provided by
the Company; or (iii) either alone or in association with others, recruit,





2

--------------------------------------------------------------------------------

 

 

solicit or hire in any capacity any employee of the Company, or induce or
attempt to induce any employee of the Company to discontinue his or her
employment relationship with the Company.

 

(c)             Notwithstanding any other provision of this Agreement, (i) the
RSUs, whether or not vested in whole or in part, shall be forfeited and (ii) the
Participant shall be obligated to (a) transfer to the Company any Common Stock
[or cash] issued upon vesting of the RSUs and[ (b) pay to the Company all gains
realized by the Participant from the disposition of the shares of Common Stock
issued upon vesting of the RSUs] if: (I) the Participant’s employment with the
Company or any Affiliate is terminated for cause or (II) following termination
of Participant’s employment for any reason, either (A) the Company determines
that the Participant engaged in conduct while an employee that would have
justified termination for cause or (B) the Participant violates any of the
provisions set forth in Section 9(b) of this Agreement or any confidentiality or
other non-competition agreement with the Company or any Affiliate. Termination
for cause means criminal conduct involving a felony in the U.S. or the
equivalent of a felony under the laws of other countries, material violations of
civil law related to the Participant’s job responsibilities, fraud, dishonesty,
self-dealing, breach of the Participant’s obligations regarding the Company’s
intellectual property, or willful misconduct that the Committee determines to be
injurious to the Company.

 

(d)          In addition to the remedies provided herein, the Company shall be
entitled to equitable relief, including specific performance and injunctive
relief, to ensure compliance by the Participant with the provisions set forth in
Section 4.2 of this Agreement or any confidentiality or other non-competition
agreement with the Company or any Affiliate.

 

10.                 Participant Acknowledgements and Authorizations.

 

The Participant acknowledges the following:

 

(a)          The Company is not by the Plan or this Award obligated to continue
the Participant as an employee, director or consultant of the Company or an
Affiliate.

 

(b)          The Plan is discretionary in nature and may be suspended or
terminated by the Company at any time. Without limiting the foregoing, the
vesting schedule may be accelerated as the Committee may consider equitable to
the participants in the Plan and in the best interests of the Company provided
that such acceleration shall not cause this Agreement to violate the “short term
deferral” exception of Section 409A of the Code.

 

(c)          The grant of this Award is considered a one-time benefit and does
not create a contractual or other right to receive any other award under the
Plan, benefits in lieu of awards or any other benefits in the future.

 

(d)          The Plan is a voluntary program of the Company and future awards,
if any, will be at the sole discretion of the Company, including, but not
limited to, the timing of any grant, the amount of any award, vesting provisions
and the purchase price, if any.

 

(e)          The value of this Award is an extraordinary item of compensation
outside of the scope of the Participant’s employment or consulting contract, if
any.  As such the Award is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.  The future value of the shares of Common Stock is unknown and
cannot be predicted with certainty.

 

(f)           The Participant (i) authorizes the Company and each Affiliate and
any agent of the Company or any Affiliate administering the Plan or providing
Plan recordkeeping services, to disclose to the Company or any of its Affiliates
such information and data as the Company or any such Affiliate shall request in
order to facilitate the grant of the Award and the administration of the Plan;
and  (ii) authorizes the Company and each Affiliate to store and transmit such
information in electronic form for the purposes set forth in this Agreement.

 

10.          Notices.  Any notices required or permitted by the terms of this
Agreement or the Plan shall be given by recognized courier service, facsimile,
registered or certified mail, return receipt requested, addressed as follows:

 

If to the Company:

 

ATN International, Inc.

500 Cummings Center, Suite 2450

Beverly, MA 01915

Attn: General Counsel



3

--------------------------------------------------------------------------------

 

 

If to the Participant at the address set forth on the Restricted Stock Unit
Award Grant Notice

 

or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given on
the earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.

 

12.          Assignment and Successors.

 

(a)          This Agreement is personal to the Participant and without the prior
written consent of the Company shall not be assignable by the Participant
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Participant’s legal
representatives.

 

(b)          This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 

13.          Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof.

 

14.          Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
provision or provisions shall be modified to the extent necessary to make such
provision valid and enforceable, and to the extent that this is impossible, then
such provision shall be deemed to be excised from this Agreement, and the
validity, legality and enforceability of the rest of this Agreement shall not be
affected thereby.

 

15.          Entire Agreement.  This Agreement, together with the Plan,
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and supersedes all prior oral or
written agreements and understandings relating to the subject matter hereof.  No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement shall affect or be used to interpret, change or restrict
the express terms and provisions of this Agreement provided, however, in any
event, this Agreement shall be subject to and governed by the Plan.

 

16.          Modifications and Amendments; Waivers and Consents.  The terms and
provisions of this Agreement may be modified or amended as provided in the
Plan.  Except as provided in the Plan, the terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
written document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

17.          Section 409A.  The Award of RSUs evidenced by this Agreement is
intended to be exempt from the nonqualified deferred compensation rules of
Section 409A of the Code as a “short term deferral” (as that term is used in the
final regulations and other guidance issued under Section 409A of the Code,
including Treasury Regulation Section 1.409A-1(b)(4)(i)), and shall be construed
accordingly.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

4

--------------------------------------------------------------------------------